                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     JULIE BARRETT,                                     Case No. 18-cv-05036-TSH
                                   7                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   8             v.

                                   9     REGENTS OF THE UNIVERSITY OF
                                         CALIFORNIA,
                                  10
                                                        Defendant.
                                  11

                                  12          On September 17, 2018, Defendant The Regents of the University of California filed a
Northern District of California
 United States District Court




                                  13   Motion to Dismiss, with a noticed hearing date of November 1, 2018. ECF No. 19. However,

                                  14   Plaintiff failed to file an opposition pursuant to Civil Local Rule 7. Accordingly, the Court hereby

                                  15   VACATES the November 1 hearing and ORDERS Plaintiff Julie Barrett to show cause why this

                                  16   case should not be dismissed pursuant to Federal Rule of Civil Procedure 41(b) for failure to

                                  17   prosecute and failure to comply with court deadlines. Plaintiff shall file a declaration by October

                                  18   17, 2018. If a responsive declaration is filed, the Court shall either issue an order based on the

                                  19   declaration or conduct a hearing on November 1, 2018 at 10:00 a.m. in Courtroom A, 15th Floor,

                                  20   450 Golden Gate Avenue, San Francisco, California. Notice is hereby provided that failure to file

                                  21   a written response will be deemed an admission that Plaintiff does not intend to prosecute, and the

                                  22   case will be dismissed without prejudice. Thus, it is imperative the Court receive a written

                                  23   response by the deadline above.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: October 3, 2018

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
